Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 21-28
Claim 21-28 recite “at least one of the first and second abutment inserts (16, 18) is set angled (a,, a2) with respect to a first plane (X - Z) of the pump (P), so as to counteract operationally induced crossing of the first and second screw spindles”.  However, according to the specification and Fig. 2, the Office considers that “the abutment is set angled” is merely a production process.  The angle is related to the pressure angle of an exerting pin used to secure the pin.  During the assembly process, the insert is pressed by the exerting pin at an angle.  Both Fig. 1 and Fig. 2 show that the center lines of the insert are parallel to the rotational axis of the rotor.  The angle is not related to the structure of the inserts.
Claim 21 recites “the pump housing (6) has a first abutment insert (16) for the first screw spindle (2) and a second abutment insert (18) for the second screw spindle”.  The structure relationship between the 
In Reference to Claim 29-37
Claims 23-37 are rejected by their virtue dependency to Claim 21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-31 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,940,394 to Gibbons.
In Reference to Claims 21-28

Gibbons discloses the recited structure.  Gibbons does not teach “wherein at least one of the first and second abutment inserts (16, 18) is set angled (a, a2) with respect to a first plane (X - Z) of the pump (P), so as to counteract operationally induced crossing of the first and second screw spindles.”  However as recited in the previous section, the Office considers that the insertion angle is a production process.  According to MPEP 2113 II. “ONCE A PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS FOUND AND A PRIOR ART REJECTION IS MADE, THE BURDEN SHIFTS TO THE APPLICANT TO SHOW AN NONOBVIOUS DIFFERENCE.” 
In Reference to Claim 29
Gibbons discloses wherein at least one of the first and second abutment inserts (Fig. 2, annotated by the examiner) is of cuboidal (as showed in Fig. 2).
In Reference to Claim 30
Gibbons discloses at least one of the first and second abutment inserts has a peripheral shoulder (Fig. 2, annotated by the examiner) for axial fixing with respect to the pump housing

Gibbons discloses at least one of the first and second abutment inserts (Fig. 2, annotated by the examiner) has shaped elements (Col. 4, Line 9, BRI is given to the tangential fixing according to specification and Fig. 2 of the Application.  The shaped elements is tooth flank) for tangential fixing with respect to the pump housing (6).
In Reference to Claim 33
Gibbons discloses the pump housing further comprises a pump cover (Fig. 2, 55), in which the first abutment insert and the second abutment insert are arranged.
In Reference to Claim 34
Gibbons discloses the first and second abutment inserts are arranged in the pump cover (Fig. 2, 55)

    PNG
    media_image1.png
    597
    596
    media_image1.png
    Greyscale

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of US Patent Publication 2016/0072362 to Kube.
In Reference to Claim 35
Gubbion discloses the pump housing (Fig. 2, 57)) 
Gubbion does not teach the method of making
Kube teaches the housing of pump being made via injection molding (Paragraph 61)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Gubbion to incorporate teachings from Kube.  Doing so, would result in the housing of the Gubbion being made via injection molding.  According to MPEP 2113, I.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.".
In Reference to Claim 36
Gibbon discloses each of the first and second abutment inserts (Fig. 2, annotated by the Examiner) has a receiver (Fig. 2, annotated by the examiner) for receiving a pressure-exerting pin (Fig. 2, 51)
Gibbon does not teach the pressure exerting pin for encapsulation to set an angular setting with respect to the longitudinal direction (X - X) and/or the transverse direction (Y - Y) of the pump (P).  The pin and the encapsulation of an angle is a process of assembly.  The pin is not part required pump structure.  The pin is merely an assembly tool.  And the pin is merely a working environment of the recess.  Gibbon discloses a recess for position the insert.  Therefore, Gibbon teaches the disclosed structure.
In Reference to Claim 37
Gubbion discloses the pump having a drive shaft.
Gubbion does not teach the power source.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Gubbion to incorporate teachings from Kube.  Doing so, would result in the pump of Gubbion being electronically drove as being taught by Kube.  Both inventions of Gubbion and Kube are in the field of pump, and Kube provides a design with a predictable result of success.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gubbion in view of US Patent Publication 2003/0037823 to Pickelman.
In Reference to Claim 32
Gibbon discloses the adjustment 1st and 2nd insert (Fig. 2, annotated by the examiner)
Gibbon does not teach the material of the adjustment inert.
Pickelman teach the adjustment screw being made of plastic. (Paragraph 15)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Gubbion to incorporate teachings from Pickelman.  Doing so, would result in the adjust insert of Gibbon being made of plastic as being taught by Pickelman, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/14/21